       Case 3:13-cv-00808-MHL Document 262 Filed 08/01/19 Page 1 of 1 PageID# 6461
CIVIL NON-JURY TRIAL OR MOTION HEARING;
                                                                              DATE:

 United States District Court                         Eastern District of Virginia - Richmond Division
 CASE TITLE:
                                                      Case No. 5(2^ CVtO^

                                                      Judge:
 V.


                                                      Court Reporter: ^^cK/iAA^ P


APPEARANCES:          Parties          (   )counsel      Pro Se( )

MOTIONS BEFORE TRIAL:

TRIAL PROCEEDINGS:

WITNESSES EXCLUDED ON MOTION OF: PLAINTIFF(S)
                                            ( )                      DEFENDANT(S)
                                                                                ( )Court( )

OPENING STATEMENTS MADE( )                   OPENING WAIVED( )

PLAINTIFF(S)ADDUCED EVIDENCE( )RESTED( )MOTION( )

DEFENDANT(S)ADDUCED EVIDENCE( ) RESTED( )MOTION( )

REBUTTAL EVIDENCE ADDUCED ( ) SUR-REBUTTAL EVIDENCE ADDUCED( )

EVIDENCE CONCLUDED( )                  ARGUMENTS OF COUNSEL HEARD( )

COURT FOUND IN FAVOR OF PLAINTIFF(S) ( )               MONETARY AWARD $

COURT FOUND IN FAVOR OF DEFENDANT(S)
                                   ( )

CLERK TO ENTER JUDGMENT ON DECISION( .) TRIAL EXHIBITS ()




Counsel for Plaintiff(s):       ^ pa          H-CIA
                            Dtis+i'ri 6^'U(^
Counsel for Defendants:



SET:     Began:    ENDED                         TIME IN COURT:
                                3-%                                        .r>
